



Exhibit 10.4


Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.




SUPPLY AGREEMENT


(the "Agreement")


entered into on this 30th day of September, 2011


between


Plantex USA Inc.
A company incorporated under the laws of New Jersey with its principal place of
business at
400 Chestnut Ridge Rd., Woodcliff Lake, NJ 07677


(“Plantex”)


and


The Medicines Company
A company incorporated under the laws of Delaware with registered office at8
Sylvan Way, Parsippany, NJ 07054


(“Purchaser”)






1.INTERPRETATION AND DEFINITIONS    2
2.SALES AND PURCHASE OF API    4
3.ORDERS, QUANTITIES, LEAD TIME AND DELIVERY    5
4.PRICE AND PAYMENT    7
5.QUALITY INSPECTION OF PRODUCT    8
6.CONFIDENTIALITY    13
7.WARRANTIES    9
8.CLAIMS FOR PATENT INFRINGEMENT    10
9.INDEMNIFICATION    10
10.TERM    12
11.BREACH AND TERMINATION    12
12.GOVERNING LAW AND DISPUTE RESOLUTION    13
13.FORCE MAJEURE    14
14.GENERAL PROVISIONS    15
15.NOTICES    17



--------------------------------------------------------------------------------





WHEREAS, Plantex is a manufacturer (through its Affiliates) of active
pharmaceutical ingredients at Plantex’s Facility, as defined below,


WHEREAS, Purchaser is a pharmaceutical company whose activities focus on
research, development, production, licensing, manufacturing and marketing of
pharmaceutical products;


WHEREAS, Purchaser is the owner of New Drug Application No. 20-873 (the “NDA”),
which was approved by the FDA for the manufacture and sale of a product
containing the API, as defined below, as its sole active ingredient, which
Purchaser sells under the tradename Angiomax® (“Angiomax”);


WHEREAS, Affiliates of Plantex, Teva Parenteral Medicines, Inc. and Pliva
Hrvatskad.o.o., through Barr Laboratories, Inc. as its filing agent, submitted
Abbreviated New Drug Applications to the FDA seeking approval to engage in the
manufacture, use and sale of a generic Angiomax product;


WHEREAS, Purchaser sued certain Affiliates of Plantex for patent infringement
related to such submissions to the FDA;


WHEREAS, Purchaser and certain Affiliates of Plantex have decided to settle such
litigation and Purchaser and Teva Pharmaceutical Industries Limited, an
Affiliate of Plantex, are entering into, on even date herewith, a Settlement
Agreement (the Settlement Agreement”) and License Agreement (“License
Agreement”);


WHEREAS, Plantex wishes to supply the API to Purchaser on the terms and
conditions set out below; and Purchaser wishes to acquire the API from Plantex
on such terms and conditions.


THEREFORE, in consideration of the premises and of the mutual covenants and
agreements set forth in this Agreement, and other good and valuable
consideration the adequacy and sufficiency of which is acknowledged, the
Parties, intending to be legally bound, agree as follows:

--------------------------------------------------------------------------------

1.INTERPRETATION AND DEFINITIONS
1.1.
The preamble to this Agreement forms an integral part hereof.

1.2.
Clause headings in this Agreement are intended solely for convenience of
reference and shall be given no effect in the interpretation of this Agreement.

1.3.
All appendices to this Agreement, if any, whether attached at the time of
signature hereof or at any time thereafter, shall be construed as an integral
part of this Agreement. In case of any inconsistency between the appendices and
the body of the Agreement, the body of the Agreement shall take precedence and
prevail over the appendices to the extent of any such inconsistency.

1.4.
In this Agreement, the following expressions shall bear the meanings assigned to
them below and cognate expressions shall bear corresponding meanings.

1.4.1.
“Affiliates”– with regard to either Party, any person, corporation, company,
partnership, joint venture or other entity controlling, controlled by or under
common control with such Party. For such purpose the term “control” means the
holding of fifty percent (50%) or more of the common voting stock or ordinary
shares in, or the right to appoint fifty percent (50%) or more of the directors
of, or the right to share fifty percent (50%) or more of the profits of, the
said corporation, company, partnership, joint venture or entity. For the
purposes of this Agreement, Teva Pharmaceutical Industries Limited and any
Affiliates of Teva Pharmaceutical Industries Limited, including, Teva Parenteral
Medicines, Inc., Teva Pharmaceuticals USA, Inc., Pliva Hrvatska d.o.o., Pliva
d.d., Barr Laboratories, Inc., Barr Pharmaceuticals, Inc., Barr Pharmaceuticals,
LLC, and Plantex Ltd. shall be deemed Affiliates of Plantex. Wherever one or
more Affiliates of Plantex are involved in or responsible for any of the
activities and obligations ascribed to Plantex in this Agreement, the omission
of specific reference to any such Affiliates in any such instances shall not
relieve Plantex or such Affiliates from responsibility for such activities and
obligations.

1.4.2.
“Alternative Material”–active pharmaceutical ingredient equivalent to the API,
as defined below, which is manufactured by a third party holding a drug master
file for such active material.

1.4.3.
“APl”–the active pharmaceutical ingredient bivalirudin.

1.4.4.
“Authorized Generic”– a generically labeled lyophilized bivalirudin drug product
marketed by Purchaser or a third party authorized by Purchaser.

1.4.5.
“DMF”– the drug master file filed and maintained by Plantex and its Affiliates
with the FDA relating to the manufacture of the API.

--------------------------------------------------------------------------------

1.4.6.
“Effective Date”‑ the date at the head of this Agreement, provided that the
Agreement has been duly executed by both Parties.

1.4.7.
“FDA”–the United States Food and Drug Administration and all agencies under its
direct control or any successor organization.

1.4.8.
“Finished Product” - the finished form of pharmaceutical product to be
formulated by Purchaser, using the API as the active ingredient.

1.4.9.
"cGMP" – current good manufacturing practices in accordance with the rules and
regulations promulgated by the FDA.

1.4.10.
“Marketing Authorizations”– the required authorizations and approvals to be
granted by the FDA or any other duly designated Regulatory Authority in the
Territory for the marketing, use and sale or distribution of the Finished
Product in the Territory.

1.4.11.
“Party”–Plantex or Purchaser as the context requires, and “Parties” collectively
PLANTEX and Purchaser.

1.4.12.
“Plantex’s Facility” - a manufacturing facility identified in the DMF for
purposes of manufacture of the API pursuant to this Agreement.

1.4.13.
“Quarter”– a three-month consecutive period with the first three month period
commencing on the first of either January 1, April 1, July 1 or October 1 and
each subsequent 3 month calendar period commencing on the day immediately
following the last day of the then immediately preceding period.

1.4.14.
“Quality Agreement”– the API Quality Agreement between Purchaser and Plantex
Ltd., of even date herewith, relating to the manufacture of the API.

1.4.15.
“Regulatory Authorities” - any and all governmental bodies and organizations,
including, without limitation, the FDA, which regulate the manufacture,
importation, distribution, use or sale of the API or Finished Product in the
Territory.

1.4.16.
“Specifications”–the technical specifications of the API set out in Appendix A.

1.4.17.
“Territory”–the United States of America, and each of its territories, districts
and possessions and the commonwealth of Puerto Rico, subject to Section 2.3.

1.4.18.
“Term”– as defined in Section 9.



2.    SALES AND PURCHASE OF API
2.1.
During the Term, Plantex hereby agrees to manufacture, sell and supply to
Purchaser solely for the formulation by or for Purchaser of the Finished Product
and the licensing, marketing and sale thereof solely in the Territory, and
Purchaser hereby agrees to purchase the API produced by Plantex on the terms and
conditions set out in this Agreement for the said sole purpose.

2.2.
In the event that Purchaser desires to transfer the Marketing Authorizations to
one or more third parties, Plantex shall provide such third parties with a
“Letter of Access” to the DMF; provided that Plantex’ agreement to do so may be
conditioned upon the agreement of the Purchaser to assign this Agreement to such
third party.

2.3.
In the event that Purchaser requests to expand the Territory covered in this
Supply Agreement, Plantex will use commercially reasonable efforts to support
such request.



3.    ORDERS, QUANTITIES, LEAD TIME AND DELIVERY
3.1.
Commercial Supply.

3.1.1
Purchaser shall issue Purchase Orders for a minimum of [**] kgs in [**], a
minimum of [**] kgs in [**], and a minimum of [**] kgs in [**] of the API from
Plantex. These requirements shall remain fixed regardless of whether or not a
generic form of Angiomax is launched in the market in the Territory.

3.1.2
Beginning in [**] and for the duration of the Term thereafter, Purchaser shall
issue Purchase Orders for a minimum [**] kgs of the API per calendar year from
Plantex, subject to Section 3.1.2.1 below.

3.1.2.1
If a generic form of Angiomax is launched in the market in the Territory, then
from and after January 1, 2013 Purchaser shall have the right to terminate its
agreement to purchase API hereunder with immediate effect, and the Parties will
meet in good faith to discuss terms for Purchaser’s possible continued purchase
of API (as to both quantities and, as provided in Section 4.3, the price of the
API).

3.2.
Purchaser and its Affiliates shall use the API only for the manufacture of
Finished Products for sale or use in the Territory. Purchaser and its Affiliates
are prohibited from reselling or otherwise transferring all or any portion of
API that is not used in the manufacture of Finished Products for sale or use in
the Territory to any other person or entity, either directly or indirectly,
including through its contract manufacturers or other third parties, without
written permission of Plantex.

3.3.
Forecasts. On or before October 31, 2011, and thereafter by the 15th day of each
October and April during the Term, Purchaser shall provide Plantex with a good
faith, twenty-four (24) month rolling forecast of its API requirements by
quarter (“Forecast”) commencing from the quarter following the quarter in which
the Forecast is provided (i.e. January or July, as the case may be)..The first
[**] months of each Forecast, shall be considered binding (the "Binding
Forecasted Period") for the API indicated for those months. The quantities set
forth in each Binding Forecasted Period for each Forecast shall not be in an
amount less than eighty percent (80%) or greater than one hundred and twenty
percent (120%) of the quantities set forth in the second [**] month period of
the immediately preceding Forecast.

3.4.
Orders. Concurrent with Purchaser supplying Plantex with the Forecasts, the
Purchaser shall place firm purchase orders for the quantities not less than the
quantities specified in the Binding Forecasted Period of such Forecasts
("Purchase Orders"). Purchase Orders shall reference this Agreement and specify
the API, quantities, prices, delivery destination and required delivery dates,
which shall be in accordance with the applicable Forecast. In the event
Purchaser provides Purchase Orders subsequent to the date of submitting the
Forecast, the required delivery dates in such Purchase Orders shall be at least
ninety (90) days from the date of placing the Purchase Order, except as
otherwise specifically and expressly agreed to in writing by Plantex ("Lead
Time"). Purchase orders shall be subject to confirmation and acceptance by
Plantex, at its sole discretion. Purchaser has placed a Purchase Order
applicable to its 2011 requirements, a copy of which is attached as Appendix B.

3.5.
Plantex shall use its commercially reasonable efforts to confirm and accept
Purchase Orders and supply the quantities set forth in the Purchase Orders
within [**] business days of the designated delivery dates (provided that such
Purchase Orders comply with the applicable Lead Time). Plantex shall promptly
advise Purchaser if, for any reason, including without limitation force majeure
as defined in Section 13 hereof, it believes that it will be unable to supply
Purchaser (a) with the requisite quantities of API specified in a Purchase
Order, or (b) by the date of delivery specified in a Purchase Order.

In the event that Plantex delays the delivery of the API specified in a Purchase
Order, or part thereof, by more than one (1) month beyond the delivery date set
forth in such Purchase Order or fails to delivery API which conforms to the
warranties set forth in Section 6.1, then for so long as Plantex’s inability
persists, Purchaser shall as its sole and exclusive remedy have the right to
purchase Alternative Material to the extent necessary to cover the shortfall in
Plantex’s supply of API, only until such time as Plantex notifies Purchaser in
writing that it is able to resume the supply of API, and Purchaser’s minimum
purchase obligations hereunder shall be reduced by the amount of Alternative
Material so purchased by Purchaser. Purchaser's right pursuant to this Section
shall not apply to the quantities specified in the Purchase Order which exceed
one hundred and twenty per cent (120%) of the quantities set forth in the
Binding Forecasted Period.
3.6.
Delivery. The API shall be delivered EX WORKS (per Incoterms 2010) at Plantex’
Facility.

3.7.
Risk of Loss and Title. Risk of loss and/or damage to the API ordered by
Purchaser, and title therein, will pass to Purchaser upon delivery of the API.

3.8.
Quality. At the time of the delivery, the API shall conform to the
Specifications. Certain of the Parties’ responsibilities with respect to the API
are set forth in the Quality Agreement, which is incorporated herein as if set
forth at length.

3.9.
Packaging. The API shall be delivered to Purchaser as specified in the DMF and
Specifications.







4.    PRICE AND PAYMENT
4.1.
The price for the minimum purchase quantities of API provided in Section 3.1
will be fixed at $[**] per gram for [**] and [**] and $[**] per gram for [**].

4.2.
Beginning with [**] and for the duration of the Term thereafter, so long as
Purchaser purchases [**] kgs or more per year of the API, the price shall be
$[**] per gram, but if Purchaser purchases less than [**]kgs per year of the
API, the price shall be $[**] per gram.

4.3.
Notwithstanding the above, pricing for [**] and for the duration of the Term
shall be subject to Section 3.1.2.1 and Sections 4.3.1 and 4.3.2 below:

4.3.1.
If a generic form of Angiomax is launched in the market in the Territory, the
Parties will meet to discuss, in accordance with Section 3.1.2.1, Purchaser’s
possible continued purchase of API and the pricing for [**] and for the duration
of the Term.

4.3.2.
Plantex shall be entitled to modify the price of the API beginning with calendar
year [**] and for each calendar year in the Term thereafter due to a documented
increase of more than [**]% of the manufacturing cost of the API which is a
result of increases of the purchase price index, cost of goods, labor and
overhead charges and any changes in the market which have affected the price;
provided that in no event will Plantex be able to increase the price for the API
more than [**]% in any calendar year.

4.4.
Plantex shall issue and dispatch invoices with each delivery (or partial
delivery) of the API delivered by it together with such certificates and
documentation as may be required for the purposes of customs clearance of the
API including without limitation a signed certificate of analysis.

4.5.
All invoices shall be paid in US Dollars within [**] days from the date of the
applicable invoice. Prices do not include any sales tax, which shall be payable
by Purchaser if applicable. Payments shall be made by wire transfer to Plantex’s
designated bank account as notified to Purchaser by Plantex. Amounts not paid
when due shall accrue interest calculated at the rate of four percent (4%) plus
the U.S. prime rate (but in no event greater than the maximum rate permitted by
law) in effect on the date that the payment should have been made, as published
in The Wall Street Journal, Eastern U.S. Edition, calculated on a daily basis.
No deductions of any kind from any payment becoming due to Plantex may be made
in the absence of an official credit memorandum from Plantex authorizing the
deduction.




--------------------------------------------------------------------------------

5.    QUALITY INSPECTION OF PRODUCT and REGULATORY INSPECTIONS
5.1.
Purchaser shall inspect each shipment upon its receipt of API for all defects
and conformance with the Specifications. Any API not rejected within [**] days
of delivery to Purchaser shall be deemed to have been accepted by Purchaser. Any
latent defects in API not detectable by means of the inspection specified in
this Section shall be notified by Purchaser to Plantex promptly after discovery
thereof but by not later than the date of expiration of the shelf life for the
relevant API.

5.2.
In the event that Purchaser alleges that any API delivered to it does not meet
the Specifications, Purchaser shall notify Plantex setting out full details of
the alleged defect. Purchaser shall, on request by Plantex, provide Plantex with
a sample of the allegedly non-conforming API, which shall be examined by Plantex
as soon as reasonably practicable but in any event within [**] days of receipt
thereof by Plantex.

5.3.
In the event that Plantex is in agreement with the contentions as to
non-conformance raised by Purchaser:

5.3.1.
Plantex shall at its sole discretion either: (1) credit Purchaser the amount
paid or invoiced for such API or (2) dispatch to Purchaser replacement API as
soon as is reasonably practicable but in any event within [**] days following
Purchaser's notification of non-conformance, all costs in respect of which shall
be borne by Plantex;

5.3.2.
Purchaser shall, if so requested by Plantex, return to Plantex at Plantex’s
expense, any API that is nonconforming or otherwise dispose of such API, at
Plantex’s expense, and in accordance with instructions provided by Plantex. If
Plantex does not so direct, within [**] business days following Purchaser's
notification of non-conformity, Purchaser may dispose of such API as Purchaser
may deem reasonably appropriate, provided that any such disposal complies with
environmentally acceptable standards, and Plantex shall bear the costs of such
disposal.

5.3.3.
Plantex’s liability in any such case remains strictly limited only to
replacement of or credit for the API.

5.4.
In the event that Plantex is not in agreement with the contentions as to
non-conformance raised by Purchaser, representative samples of the allegedly
non-conforming API, together with details of Purchaser’s contentions as to
non-conformance, shall be submitted to a mutually acceptable independent
laboratory which shall examine such samples in a method specified by the Parties
as part of a mutually agreed testing procedure. The Parties shall endeavor to
procure that within thirty (30) days, the said laboratory issues its finding as
to whether the API conforms to the specifications. The results of the said
laboratory shall be final and binding on the Parties, and not subject to appeal
or review, and the costs associated with such submission and determination shall
be borne by the Party against which the laboratory decides. Notwithstanding the
above, if it is determined that the non-

--------------------------------------------------------------------------------

compliance is due to damage to the API caused by Purchaser or its agents,
Plantex will have no liability to Purchaser with respect to such non-compliance
and the cost of any testing and evaluation by the independent laboratory will be
borne solely by Purchaser.
5.5.
Plantex shall, upon receiving a written request from Purchaser, supply technical
information on the API and methods of manufacture to the extent that such
information is necessary to enable Purchaser to fulfill its obligations under
this Agreement, including compliance with any statutory or Regulatory Authority
located within the Territory. Upon Plantex receiving at least [**] days advance
notice in writing from Purchaser, and not more than once every two (2) years,
Plantex shall permit Purchaser, by prior arrangement with and at a time
convenient to Plantex, to inspect those areas of Plantex’s Facilities where API
is manufactured for Purchaser, and audit its records (in the presence of a
representative of Plantex) relating to the manufacturing and quality control of
the API to the extent reasonably necessary to enable Purchaser to verify
compliance with any regulatory requirements to which Purchaser is subject and
which are applicable to the manufacture, importation, and marketing of the API.
Purchaser acknowledges that all information supplied by Plantex or acquired by
Purchaser by virtue of the provisions of this clause shall be strictly
confidential and subject to the provisions of Section11 hereof.

5.6.
Purchaser undertakes to be solely responsible for any recall of the Finished
Products at any time, and to accept any liability arising in respect of the
Finished Products.

5.7.
In the event of a conflict between the terms set forth in this Section 5 and the
terms provided in the Quality Agreement, the terms set forth in the Quality
Agreement shall control.

6.    REPRESENTATIONS ANDWARRANTIES
6.1.
PLANTEX, on behalf of itself and its Affiliates, hereby represents, warrants and
covenants to the Purchaser that:

6.1.1.
the API shall conform to the Specifications;

6.1.2.
the API to be supplied hereunder shall be manufactured, stored and packaged for
shipment in accordance with cGMP at a Plantex Facility;

6.1.3.
all API supplied hereunder shall be free and clear of all security interests,
liens, or other encumbrances of any kind or character; and

6.1.4.
all API supplied hereunder shall be accompanied by all documentation necessary
for the use in the Territory under the applicable Marketing Authorizations.

6.2.
Expect as set forth in Section 3.5 and as may be subject to indemnification
under Section 8.2, the replacement of non conforming API shall be

--------------------------------------------------------------------------------

Purchaser’s sole remedy for claims that any shipment of API failed to comply
with the warranties set forth herein.
6.3.
THE WARRANTIES SET OUT ABOVE ARE THE ONLY WARRANTIES GIVEN BY PLANTEX AND ARE
MADE IN LIEU OF ALL OTHER WARRANTIES, EXPRESSED OR IMPLIED. ANY EXPRESS OR
IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE OR MERCHANTABILITY
APPLICABLE TO THE APIARE HEREBY EXCLUDED.

6.4.
Plantex hereby represents and warrants that it has the authority to bind all of
its Affiliates to the terms of this Agreement.

6.5.
Plantex makes no warranty as to the patentability of any of the API or as to
immunity from any action for infringement of third party intellectual property
rights including but not limited to registered patents or patent applications
arising out of the regulatory approvals, importation into the territory,
distribution, marketing, sale and/or use of the API.

6.6.
If any limitation of liability shall be deemed invalid by any applicable law,
then each Party’s liability shall be within the limitation permitted by that
law.



7.    CLAIMS FOR PATENT INFRINGEMENT
7.1.
In the event a claim for patent infringement is brought against Purchaser on
account of Plantex’s supply of API to Purchaser and use thereof in the
manufacture, use, marketing or sale of the Finished Product, or Purchaser has
reason to believe that any such claim might be brought against it, Purchaser
shall inform Plantex as soon as possible of the particulars of the claim.
Plantex shall cooperate with Purchaser in the defense of any such claim.

7.2.
The provisions of this Section 7 shall survive the expiration or termination of
this Agreement for any reason.

8.    INDEMNIFICATION
8.1.
Subject to and without derogating from the limitations of Purchaser’s
liabilities as set forth in this Agreement, the Purchaser shall defend,
indemnify and hold Plantex, its Affiliates and each of their respective
officers, directors, agents, employees and shareholders (collectively, “Plantex
Indemnitees”) harmless from and against any and all claims, damages, loss and
expense suffered by Plantex arising from claims by third parties in connection
with or resulting from any of the following: (a) the storage, handling,
manufacture, license, use, marketing, advertising, promotion, distribution or
sale of the Finished Product by Purchaser or its Affiliates, sublicensees,
distributors or agents or the conduct of business by Purchaser or its
Affiliates, sublicensees, distributors or agents in the Territory, including,
but not limited to, liabilities for product liability and returned goods; and
(b) the breach of any representation, warranty or covenant by Purchaser under
this Agreement; and (c) gross negligence or willful misconduct by the Purchaser
or its Affiliates and each of their respective officers, directors, agents,
employees in connection with the implementation of this Agreement; and (d)
violation of any applicable law by Purchaser or any of its Affiliates and each
of their respective officers, directors, agents, employees; and (e) any bodily
injury, illness or death of any person caused or alleged to be caused by the
use, distribution or sale of the Finished Product; and (f) any actual or alleged
infringement (whether direct, contributory, or induced) or violation of any
patent, trade secret or proprietary rights of any third party arising out of
Purchaser’s or its Affiliates and each of their respective officers, directors,
agents and employees manufacturing, importing, registering, storing,
distributing or selling the Finished Product.

8.2.
Subject to and without derogating from the limitations of Plantex' liabilities
as set forth in this Agreement, Plantex shall defend, indemnify and hold the
Purchaser, its Affiliates and each of their respective officers, directors,
agents, employees and shareholders (collectively, “Purchaser Indemnitees”)
harmless from and against any and all damages, loss or expense suffered by
Purchaser arising from claims by third parties in connection with or resulting
from any of the following: (a) the breach of any representation, warranty or
covenant by Plantex under this Agreement; and (b) gross negligence or willful
misconduct by Plantex or its Affiliates and each of their respective officers,
directors, agents, employees in connection with the implementation of this
Agreement; and (c) violation of any applicable law by Plantex or any of its
Affiliates and each of their respective officers, directors, agents, employees.
Not withstanding the above section 8.2 Plantex’s liability in the event of a
product liability claim shall be limited to the aggregate dollar value of the
Purchaser’s minimum purchase requirements, as set forth in this agreement,
actually ordered by Purchaser for the twelve months immediately proceeding the
time the claim is made.



8.3.
Each of Purchaser and Plantex (“the Indemnitee”) undertakes in favor of the
other of them (“the Indemnifier”):

8.3.1.
to promptly notify the Indemnifier of the bringing or threat of any claim or
legal proceeding against the Indemnitee and for which the Indemnitee is
indemnified by the Indemnifier;

8.3.2.
to abide by such lawful and reasonable instructions as the Indemnifier may issue
concerning the conduct of such claim, or the defense of such proceeding and at
the Indemnifiers request to relinquish control of such claim or defense to the
Indemnifier.

8.3.3.
not to make, without the Indemnifier’s express written authorization, any
admission of liability to a claimant or plaintiff or his or her legal
representative or insurer in respect of such claim or such proceedings or
threatened proceedings and,

8.3.4.
not to make, without the Indemnifier’s express written authorization, any
settlement or compromise of such claim or threatened claim or such proceedings
or threatened proceedings.

8.4.
Neither party shall be liable to the other party (whether under contract or
tort, including negligence) or otherwise, or to any third party for any
indirect, special or consequential damages, including without limitation, for
any loss or damage to business earnings, anticipated sales, anticipated or lost
profits or goodwill suffered by the other party and/or related with and/or
connected to the performance of this Agreement, even if such party is advised or
should have known of the possibility of such damages.

8.5.
The provisions of this Section 8 shall survive the expiration or termination of
this Agreement for any reason.

9.    TERM


This Agreement shall commence on the Effective Date and, unless earlier
terminated as provided below, shall remain in full force and effect until
December 31, 2015(the “Initial Term”). Thereafter, the Agreement will
automatically renew for up to two successive three (3) year periods (each such
period, a “Renewal Term”), unless terminated by Purchaser on at least six (6)
months written notice or by Plantex on at least twenty four (24) months written
notice prior to the expiration of the Initial Term or either Renewal Term. The
Initial Term together with the Renewal Terms shall be the Term.


10.
BREACH AND TERMINATION

10.1.
Either of Plantex or Purchaser may terminate this Agreement prior to its
expiration at any time by sending a written notification to the other Party in
the event that:

10.1.1.
the other Party fails materially to perform any obligation hereunder or the
other Party materially violates any representation or warranty made herein and
such failure or violation continues unremedied for a period of thirty (30) days
following written notice by the terminating Party; or

10.1.2.
the other party admits to being or is declared insolvent or voluntary or
involuntary proceedings are instituted by or against it in bankruptcy, or
receivership, or for a winding-up or for the dissolution or re-organization of
its assets.

10.2.
Purchaser shall have the right to terminate this Agreement with immediate effect
upon the breach of the Settlement Agreement or section 3.3 or 3.10.2 of the
License Agreement by an Affiliate of Plantex and as otherwise set forth in the
Settlement Agreement. In the event this Agreement is terminated pursuant to this
Section 10.2, all of Purchaser’s obligations herein, including the minimum
purchase requirements set forth in Section 3.1 and any requirement to order or
purchase API (including any outstanding orders or already manufactured API)
shall immediately terminate.

10.3.
Purchaser shall have the right to terminate this Agreement

--------------------------------------------------------------------------------

as provided in Section 3.1.2.1.
10.4.
Except with respect to a termination pursuant to Section 10.2, or unless agreed
otherwise between the Parties, Purchaser will be required to purchase, and
Plantex shall be required to supply the API in respect of which orders have been
placed prior to expiration or termination of the Agreement, but not yet supplied
on the date of termination.

10.5.
Upon termination of this Agreement, all rights and obligations will cease to
exist except for (a) the payment of unpaid invoices due, (b) the confidentiality
and Indemnification rights and obligations of the Parties, which shall survive
the termination of this Agreement for a period of ten (10) years, and (c) any
other term or condition that by its term survives termination. Clauses referring
to governing law and jurisdiction shall survive the termination of this
Agreement.

11.    CONFIDENTIALITY
11.1.
In carrying out the terms of this Agreement and/or the Quality Agreement it may
be necessary, from time to time, for a Party to disclose to the other Party
certain information which is considered by the disclosing Party to be
proprietary and of confidential nature (the “Confidential Information”).
Confidential Information shall include but shall not be limited to, any and all
information, know-how and data, technical or non-technical, concerning any
finished drug product or active pharmaceutical ingredient, its Manufacture,
marketing and sale, plans, processes, compositions, formulations,
specifications, samples, systems, techniques, analyses, production and quality
control data, testing data, marketing and financial data, and such other
information or data relating to any finished drug product or active
pharmaceutical ingredient.

11.2.
The recipient of any Confidential Information shall not use it for any purpose
other than for the purposes of fulfilling its obligations under this Agreement.
The recipient shall disclose Confidential Information only to those of its
officers, directors, employees advisors and Affiliates (and such Affiliates'
officers, directors, employees and advisors) requiring knowledge thereof in
connection with their duties directly related to the implementation of this
Agreement, and said officers, directors, employees, advisors and Affiliates (and
such Affiliates' officers, directors, employees and advisors) shall hold the
information in confidence pursuant to this Agreement. The recipient agrees that
it will exercise the same degree of care and protection to preserve the
proprietary and confidential nature of the Confidential Information disclosed by
the disclosing Party, as recipient would exercise to preserve its own
proprietary and confidential information, and in any case no less than a
reasonable degree of care. Recipient agrees that it will, upon request of the
disclosing party, immediately return all documents and any copies thereof
containing Confidential Information belonging to, or disclosed by the disclosing
party.

11.3.
Confidential Information shall not be deemed to include:

11.3.1.
Information in the public domain or which was known to or in the

--------------------------------------------------------------------------------

possession of the recipient prior to the disclosure;
11.3.2.
Information which is independently developed by recipient or its Affiliates and
which can be evidenced by way of documentation.

11.3.3.
Information that becomes available to recipient on a non-confidential basis,
whether directly or indirectly, from a source other than a Party, which source,
to the best of recipient’s knowledge, did not acquire this information on a
confidential basis.

11.3.4.
Information which recipient is required to disclose pursuant to a valid order of
a court or other governmental body or otherwise required by law upon prior
notice to the other Party that such Confidential Information has been required.

11.4.
Upon expiration or earlier termination of this Agreement, the recipient of any
Confidential Information shall, as the disclosing Party may direct in writing,
either destroy or return to the disclosing Party all Confidential Information
disclosed together with all copies thereof, provided, however, the recipient may
retain one archival copy thereof for the purpose of determining any continuing
obligations of confidentiality.

11.5.
The provisions relating to confidentiality in this Section shall remain in
effect following termination of this Agreement for a period of ten (10) years.

11.6.
All publicity, press releases and other announcements relating to this Agreement
or the transactions contemplated hereby shall be reviewed in advance by, and
shall be subject to the approval of, both Parties. Each Party responding to a
request for such approval shall respond to the requesting Party in writing
within five (5) days of such request or within such shorter period as either
Party may require in order to comply with applicable law.

12.    GOVERNING LAW AND DISPUTE RESOLUTION


This Agreement will be governed by and construed in accordance with the laws of
the State of New York, without regard for the conflicts of law principles
thereof. The Parties agree that any controversies arising under this Agreement
shall be presented before the State Courts for the State of New York. Plantex
and Purchaser hereby submit themselves to the personal jurisdiction of such
courts in connection with any such proceedings.


13.    FORCE MAJEURE
13.1.
Except for the obligation of a Party to make payments to the other pursuant to
this Agreement (that will not be deferred or extended for any reason), neither
Party shall be liable for any non-performance or delay in

--------------------------------------------------------------------------------

performance due to any cause beyond its reasonable control (insofar as they are
beyond such control) including, but without derogating from the generality of
the foregoing expression, strikes, lock-outs, labor disputes, acts of God, war,
riot, civil commotion, malicious damage, act of terrorism, embargo, compliance
with any law or governmental order, rule, regulation or direction, accident,
breakdown of plant, fire, flood, or storm.
13.2.
In the event of either Party being so hindered or prevented, such Party shall
give notice of suspension as soon as reasonably possible to the other Party
stating the date and extent of such suspension and the cause thereof.

13.3.
Any Party whose obligations have been suspended as aforesaid shall nevertheless
make every endeavor to carry out its obligations under this Agreement, even if
in a partial or compromised manner, and shall resume the performance of such
obligations as soon as commercially reasonable after the removal of the cause
and shall so notify the other Party.

13.4.
In the event that such cause continues for more than six (6) consecutive months
either Party may terminate this Agreement on fourteen (14) days written notice
to the other Party, and in such event neither Party shall have any claim against
the other arising from such termination.



14.    GENERAL PROVISIONS
14.1.
Non-assignability: This Agreement may not be assigned in whole or in part by
either of the parties hereto without the prior written consent of the non
assigning party hereto. Such consent may be conditioned upon the agreement of
the assigning Party to remain primarily liable for performance of all
obligations of the assignee. Both Parties shall be entitled to assign, delegate,
and/or subcontract its rights and obligation under this Agreement, in whole or
in part, to one or more of its Affiliates on prior written notice to the other
Party. Purchaser shall be entitled to assign, delegate, and/or subcontract its
rights and obligation under this Agreement, in whole, to a third party that
acquires ownership of the NDA. The foregoing notwithstanding, either Party shall
be entitled to assign this Agreement to an acquirer of all or substantially all
of its capital stock or assets, whether through purchase, merger, consolidation
or otherwise.

14.2.
Power and representation: Each Party has full power and authority to execute,
deliver and perform this Agreement and to incur the obligations provided herein
under their respective laws. The entering into of this Agreement has been duly
authorized by all proper and necessary action, corporate or otherwise, of each
of the Parties. No consent or approval of shareholders or of any other person,
other than those which have been obtained by each Party and remain in effect, is
required as a condition to the validity, implementation or enforceability of
this Agreement.

14.3.
No intellectual property rights: Nothing in this Agreement shall be deemed to
give either Party any right, title, license or other interest in or to any trade
name, trade mark, patent, copyright, design, packaging, set-up or other
intellectual property right of the other of them or any of its Affiliates
retaining

--------------------------------------------------------------------------------

such right at the date of signature of this Agreement or at any time thereafter.
14.4.
UN Convention: To the extent that it may otherwise be applicable, the Parties
hereby expressly agree to exclude from the operation of this Agreement, the
United Nations Convention on Contracts for the International Sale of Goods,
concluded at Vienna, on 11 April 1980, as amended and as may be amended further
from time to time.

14.5.
Entire Agreement: This Agreement constitutes the entire understanding between
the Parties with regard to the subject matter hereof, and supersedes all prior
written and oral understandings and agreements. This Agreement may be amended
only by a written instrument duly signed by the Parties.

14.6.
Insurance:

Both Parties agree to maintain in full force at their individual expense the
following minimum required insurance coverage: (i) comprehensive General
Liability insurance coverage, including broad form contractual liability
coverage, affording a limit of $5,000,000 Bodily Injury/Property Damage
Liability per occurrence and in the aggregate; and (ii) product liability
insurance with minimum limits of $5,000,000 per occurrence and $10,000,000
annual aggregate. These minimum required insurance coverages shall be kept in
full force at all times during the entire period of the Agreement and any
renewals thereof. If any required insurance is written on a claims made basis,
the policy holder/named insured shall ensure continuity of coverage for any
claims arising after the policy expiry date for a period of 24 months. Both
Parties agree to provide written notice to the other upon becoming aware of any
material change, non-renewal or cancellation of insurance. Failure to maintain
minimum required insurance may be deemed a breach of the Agreement. Upon
execution of the Agreement and upon request thereafter, both Parties will
provide to the other evidence of required insurance, causing each other to be
shown as “certificate holder”, except for Purchaser’s product liability
insurance where Supplier shall be listed as “additional insured”.
The insurance policies shall contain an explicit clause declaring that the
policy is primary, preliminary and non contributory to any other insurance
maintained by the other party, and the insurance company shall waive any claim
or demand as to participation in any such other insurance policy under which the
other company is covered, and will not participate as a co-insurer in any cases
of loss or damage.
14.7.
Conflict with other documents: In the event of any conflict between the terms
and conditions of this Agreement and the terms and conditions set forth in any
standard or other purchase order documentation or any document evidencing
acceptance thereof or setting out terms of delivery and/or payment, the terms
and conditions of this Agreement shall prevail unless such other document
records expressly state that it prevails over this Agreement and is signed by
duly authorized representatives of both Parties.

14.8.
No Agency: Plantex and Purchaser will act at all times as independent

--------------------------------------------------------------------------------

parties. This Agreement does not make Purchaser an agent or legal representative
of Plantex for any purpose whatsoever. Purchaser is not granted any right or
authority to assume or to create any obligation or responsibility, express or
implied, on behalf of or in the name of Plantex, with regard to any manner or
thing whatsoever, unless otherwise specifically agreed upon in writing.
14.9.
Either Parties’ failure to terminate or seek redress for a breach of, or to
insist upon strict performance of any term, covenant, condition or provision
contained in this Agreement will not prevent a similar subsequent act from
constituting a breach of this Agreement.

14.10.
If any portion of this Agreement is determined to be illegal or otherwise
unenforceable by agreement of the Parties, by an arbitrator, by a court of
competent jurisdiction or by an administrative agency of competent jurisdiction,
that Section, to the extent permitted by law, shall be treated as deleted from
this Agreement and the remaining portions of this Agreement will continue to be
in full force and effect according to the terms hereof.

14.11.
This Agreement may be executed in one or more counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement.

14.12.
It is hereby acknowledged that the manufacturer of the API(provided such
manufacturer is an Affiliate of Plantex) is intended to be a third party
beneficiary hereunder such that all representations and covenants of Purchaser
and its Affiliates contained in this Agreement shall also inure to the benefit
of such manufacturer of API.



15.    NOTICES


Any payment’s notice, or other written communication required or permitted to be
made or given hereunder may be made or given by either Party by facsimile or
other electronic means such as e-mail; by first‑class mail, postage prepaid; or
by courier to the mailing address or facsimile numbers set as below:


If to Plantex:
Plantex USA Inc.        

400 Chestnut Ridge Rd.
Woodcliff Lake, New Jersey 07677
Attention: President
Fax Number:    201-343-3833


with a copy to:    Plantex USA Inc.        
400 Chestnut Ridge Rd.
Woodcliff Lake, New Jersey 07677
Attention: General Counsel
Fax Number: 215-293-6499


If to Purchaser:        The Medicines Company
8 Sylvan Way

--------------------------------------------------------------------------------

Parsippany, NJ 07054
Attention: Chief Executive Officer
Fax Number:


With a copy to:    The Medicines Company
8 Sylvan Way
Parsippany, NJ 07054
Attention: General Counsel
Fax Number: 862 207 6062


or to such other addresses or facsimile numbers as a Party shall designate by
notice, similarly given, to the other Party. Notices or written communications
shall be deemed to have been sufficiently made or given: (i) if mailed, fourteen
(14) days after being dispatched by mail, postage prepaid; (ii) if by air
courier, seven days after delivery to the air courier company; or (iii) if by
facsimile or other electronic means with confirmed transmission, within five (5)
days of transmission. An additional copy of all notices issued by Purchaser
relating to breach, termination or renewal of this Agreement shall be sent by
Purchaser, to Plantex’s Legal Department, facsimile no. (201) 307-6909.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned authorized representatives of the respective
Parties hereto have entered into and executed this Agreement as of the date set
forth above.




PLANTEXUSA Inc.
The Medicines Company




signature: /s/George Svokos__________________


name: George Svokos


title: President




signature: _/s/ Glenn Sblendorio______________


name: _Glenn Sblendorio________________


title:EVP & CFO_______________________




signature: /s/ Henit Lapid Ben Ari______________


name: Henit Lapid Ben Ari


title: Director of Sales and Marketing
 


Date: ____Sept. 29________, 2011


Date: ____Sept. 30________, 2011




--------------------------------------------------------------------------------





Appendix A




Specifications




Tests and Limits
1. Characters


1.1Appearance
           [**]
2. Identification


[**]
3 Tests


[**]






[**]
8.0Assay


[**]





Appendix B
Purchase Order for 2011 Requirements



--------------------------------------------------------------------------------

PO 000924-A
(Revised)
 
 
September 15, 2011
 
 
 
Vendor
 
The Medicines Company
Plantex
400 Chestnut Ridge Road
Woodcliff Lake, NJ 07677
 
Accounts Payable
8 Sylvan Way
Parsippany, NJ 07054
United States
 
 
 
Ship To
 
 
 
 
The Medicines Company
8 Sylvan Way
Parsippany, NJ 07054
Product
Description
Quantity
Unit Price
Total Price
API Bivalirudin
Purchase of API
(bivalirudin)
[**]
grams
$    [**]/gram
$    [**]
 
 
 
Tax
$0
 
 
 
Total
$    [**]
 
 
 
 
 
Coding
 
 
 
 
Cost Center
Account
Sub-Account
Project
[**]
[**]
0
0
 
 
 
 
 
Special Terms
 
 
 
 
•Firm order subject to signing of Settlement Agreement, License Agreement, and
API Supply Agreement (collectively, the “Agreements”) on or before September 30,
2011. Purchase Order will cancel if the Agreements are not signed on or before
September 30, 2011.
•Availability of up to [**] grams on or before [**]. Balance of purchase order
available on or before [**].
•The terms of the delivery of the quantities specified in section 2 of the terms
in this Purchase Order are in accord with the terms of the Supply Agreement.
•Invoicing of the of the quantities specified in section 2 of the terms in this
Purchase Order are in accord with the terms of the Supply Agreement
•MDCO shall take title and risk of loss of the product upon invoicing by Teva.
•MDCO requests that the product be stored under GMP conditions at one of Teva’s
facilities until picked up by MDCO.
•MDCO will pick up the all product under this Purchase Order upon its request
but in any event no later than [**].




--------------------------------------------------------------------------------







All invoices in reference to this purchase order should be mailed to the address
specified above, or emailed to ap@themedco.com. Please include the following
information on all invoices:
 
PO Number
        Care of: Accounts Payable
        Cost Center – If Specified in the PO
        Account – If Specified in the PO
        Sub-Account – If Specified in the PO
        Project Code – If specified on the PO



    
Plantex
/s/ Glenn Sblendorio    
The Medicines Company






